The Court

sustained the objection, and ruled out the testimony of the witness, on the ground that he was interested in the event of the suit, as the recovery of the plaintiff would discharge him from his liability for the money on his return to the execution.. For, conceding the fact to he as had been alleged, that the action against the constable on his return was now barred by the statute of limitations, it did not remove his interest in the event of this suit, for a recovery by the plaintiff in this action would absolutely absolve and discharge him from any liability tó be sued at all by the plaintiff on his return; and would, to say the least of it, afford him two defences, instead of one, against such action.
The case afterwards went to the jury, and the defendants below had a verdict.